Citation Nr: 1516163	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  00-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for hearing loss of the left ear, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from an August 1999 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri.  By that rating action, the RO granted service connection for left ear hearing loss; an initial noncompensable evaluation was assigned, effective July 14, 1998.

In September 2007, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this case.  In February 2008 and August 2010, the Board remanded the issue for additional development.  In April 2011, the Board again remanded the issue for additional development; specifically, to allow the Veteran to undergo another VA examination.  This took place in May 2011, and in March 2012, the VA Appeals Management Center ("AMC") in Washington, DC issued a Supplemental Statement of the Case ("SSOC").

Thereafter, in June 2012, the Board remanded this matter again for additional development, to include referral of the matter to either the Under Secretary for Benefits or the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  In an administrative review determination issued on October 3, 2012, the Director of Compensation and Pension Service denied entitlement to an extraschedular evaluation for left ear hearing loss.  In December 2012, the AMC issued an additional SSOC wherein it continued the denial of the claim on a schedular and extra-schedular basis.  

In an April 2013 decision, the Board denied an initial compensable rating for left ear hearing loss, to include on an extraschedular basis.  The Veteran appealed the Board's April 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Memorandum Decision, the Court vacated the Board's April 2013 decision and remanded the matter, pursuant to its Memorandum Decision.  In vacating the Board's April 2013 decision, the Court determined that the Board had erred when it failed to provide adequate reasons and bases for its determination that the rating schedule contemplated the Veteran's left ear hearing loss in view of the fact that it had reached the opposite conclusion in its June 2012 determination to refer the matter for extraschedular consideration.  In addition, the Court also found that the Board had applied the incorrect standard regarding interference with employment.  The Court noted that the Board had determined that the Veteran's left ear "'does not preclude gainful employment'" and that he was able to obtain alternative employment.  As held by the Court, in order to obtain an extraschedular rating under § 3.321, a claimant need not demonstrate that he is totally unemployable; he need only demonstrate marked interference with employment.  (See Court's October 2014 Memorandum decision, quoting Thun v. Peake, 22 Vet. App. 111, 115 (2008) at page (pg.) 7)).  A copy of the Court's Memorandum Decision has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file. 


FINDINGS OF FACT

1.  Service connection is in effect for hearing loss in the left ear only. 

2.  The Veteran has, at worst, Level VIII hearing acuity in his service-connected left ear and Level I in the nonservice-connected right ear.

3.  The schedular rating criteria are inadequate to rate the additional occupational impairment caused by the Veteran's service-connected left ear hearing loss, since the schedular criteria do not consider the significant effects of his left ear hearing loss on the Veteran's occupation as a licensed respiratory therapist, including his difficulty hearing breath sounds that led to an inability to know if he had intubated a patient and resulted in him voluntarily resigning from this position.  

4.  The Veteran's left ear hearing loss disability caused marked interference with his employment as a respiratory therapist beyond that contemplated by the schedular rating criteria that is consistent with the degree of impairment contemplated by a 10 percent extraschedular disability rating.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable schedular rating for hearing loss of the left ear are not met.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.383, 4.85, 4.86, Diagnostic Code (Code) 6100 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent extraschedular rating, but no higher, for left ear hearing loss have been approximated for the entire rating period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) states that VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Turning to the duty to notify, VA must notify claimants of the evidence that is necessary, or would be of assistance in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159. The notice VA provides must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. §3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Here, the Veteran appealed the RO's August 1999 rating decision, wherein it granted service connection for a left ear hearing loss disability and assigned an initial noncompensable evaluation, effective July 14, 1998.  The Board notes that the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C.A. § 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under the VCAA.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and providing an examination when warranted.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 . Here, the Veteran's private and VA treatment records were obtained and associated with the claims file.  The Veteran was afforded appropriate audiological examinations that were adequate to allow proper adjudication of the issue on appeal.  In addition, and as noted in the Introduction, in June 2012, the Board remanded the issue on appeal for additional development, to include referral of the matter to either the Under Secretary for Benefits or the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  In an administrative review issued on October 3, 2012, the Director of Compensation and Pension Service denied entitlement to an extraschedular evaluation for left ear hearing loss. The AMC issued an additional SSOC in December 2012 that continued the denial of the claim on a schedular and extra-schedular basis.  As such, the Board finds that VA also satisfied its duty to assist the Veteran in the development of his claim. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to undertake to comply with the provisions of 38 U.S.C.A. § 5103, 5013A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. 


II. Analysis

The Veteran seeks a compensable extraschedular rating for his left ear hearing loss.  (See Appellant's attorney's December 2013 written argument to the Court).  In the analysis below, the Board finds that the preponderance of the evidence of record is against a schedular compensable initial rating for the service-connected left ear hearing loss.  Conversely, the Board finds that the evidence supports an award for a 10 percent, but no higher, extraschedular rating for the left ear hearing loss.  After a brief discussion of the laws and regulations pertaining to increased, initial rating and hearing loss claims, the Board will separately discuss the Veteran's claim on a schedular and extraschedular basis

Increased/Initial Rating Claim-Criteria

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014). 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Hearing Loss-Criteria

The RO has assigned a noncompensable disability rating for the Veteran's hearing loss of the left ear in accordance with the criteria set forth under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated under 38 C.F.R. § 4.86 (2014).

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.
As noted above, under VA rating criteria, an adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Schedular Analysis

In an August 1999 rating decision, service connection was granted and an initial noncompensable rating was assigned for hearing loss of the left ear.  The Veteran is not service connected for hearing loss of the right ear.  The Veteran contends that his hearing loss of the left ear is more severe than reflected in the currently assigned noncompensable disability rating. 

Pertinent evidence includes an October 2001 VA audiological evaluation that revealed bilateral high frequency sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:


1000
2000
3000
4000
Right Ear
20
45
35
25
Left Ear
30
55
55
60

These results show an average decibel loss of 31 and 50 in the right and left ears, respectively.  Speech discrimination scores on the Maryland CNC word list were 86 percent in the right ear and 74 percent in the left ear.

An August 2003 VA audiological evaluation revealed a moderate to severe sensorineural hearing loss in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:


1000
2000
3000
4000
Right Ear
30
55
55
40
Left Ear
45
75
85
90

These results show an average decibel loss of 45 and 74 in the right and left ears, respectively.  Speech discrimination scores on the Maryland CNC word list were 88 percent in the right ear and 80 percent in the left ear. 

An August 2005 VA audiological evaluation revealed mild to severe sensorineural hearing loss in the left ear. On audiometric testing, pure tone thresholds, in decibels, were reported as follows:


1000
2000
3000
4000
Right Ear
30
55
55
55
Left Ear
40
65
70
75

Speech discrimination scores on the Maryland CNC word list were 75 percent in the right ear and 85 percent in the left ear.

On audiometric testing in October 2009 (see VA treatment records uploaded to the Veteran's Virtual VA claims file on June 28, 2012 at page (pg.) 54)), pure tone thresholds, in decibels, were reported as follows:


1000
2000
3000
4000
Right Ear
20
50
50
35
Left Ear
55
65
80
80

These results show an average decibel loss of 39 and 70 in the right and left ears, respectively.  Speech discrimination scores on the Maryland CNC word list were 76 percent in the right ear and 68 percent in the left ear.

September 2010 VA audiological evaluation revealed bilateral high frequency sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:


1000
2000
3000
4000
Right Ear
30
50
60
50
Left Ear
60
70
85
80

These results show an average decibel loss of 48 and 74 in the right and left ears, respectively.  Speech discrimination scores on the Maryland CNC word list were 72 percent in the right ear and 56 percent in the left ear.

A May 2011 VA audiological evaluation revealed bilateral high frequency sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:


1000
2000
3000
4000
Right Ear
30
55
50
40
Left Ear
45
65
70
75

These results show an average decibel loss of 44 and 64 in the right and left ears, respectively.  Speech discrimination scores on the Maryland CNC word list were 92 percent in the right ear and 88 percent in the left ear.

In this case, while the Veteran has been diagnosed with bilateral hearing loss that qualifies as disabling under VA standards pursuant to 38 C.F.R. § 3.385, only his left ear hearing loss is service connected.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f) (2014).  However, under the VA provisions governing paired organs, where there is service-connected hearing impairment in one ear compensable to a degree of 10 percent or more and hearing impairment in the other ear as the result of a nonservice-connected disability, which is not the result of the Veteran's own willful misconduct and which meets the criteria for a disability under 38 C.F.R. § 3.385, the rate of compensation shall be paid as if the bilateral hearing loss were the result of the service-connected disability.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3) (2014); VAOPGCPREC 32-97, 62 Fed. Reg. 63605 (1997).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2014).  Accordingly, if VA determines that a compensable rating is warranted for the Veteran's left ear hearing loss and he has hearing loss in the right ear per 38 C.F.R. § 3.385, he may be compensated as if his hearing loss in both ears were service connected. 

Further, the Board notes that the September 2010 and October 2009 VA examination test results for the left ear meet the numerical criteria for a rating based on exceptional patterns of hearing noted above.  In this regard, he has a threshold of 55 decibels or more at the indicated frequencies at each of the above-cited examinations.  Accordingly, the Veteran's service-connected left ear hearing loss disability will be rated by both the usual and alternate methods for those test results.  38 C.F.R. §§ 4.85, 4.86(a) (2014). 

With regard to a schedular rating, when applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the October 2001 audiometric evaluation reveals Level I hearing acuity in the right ear and Level V 
hearing acuity in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The August 2003 audiometric evaluation reveals Level I hearing acuity in the right ear and Level V hearing acuity in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating.  The August 2005 audiometric evaluation reveals Level I hearing acuity in the right ear and Level III hearing acuity in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating.  

The September 2010 audiometric evaluation reveals Level I hearing acuity in the right ear and Level VIII hearing acuity in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating. As noted above the September 2010 left ear pure tone thresholds recorded in the VA examination reflect exceptional hearing impairment, and thus 38 C.F.R. § 4.86(a) is for application.  Thus, based on application of the reported findings to Table VIA, the Veteran's has Level VI in the left ear.  Since use of Table VI results in a higher numeral of VIII, that numeral is used.  38 C.F.R. § 4.86(a).  Applying these findings to Table VII corresponds to a 0 percent rating.

The October 2009 audiometric evaluation reveals Level I hearing acuity in the right ear and Level VI hearing acuity in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating.  As noted above the October 2009 pure tone thresholds recorded in the VA examination reflect exceptional hearing impairment, and thus 38 C.F.R. § 4.86(a) is for application.  Thus, based on application of the reported findings to Table VIA, the Veteran's has Level VI in the left ear and does not result in a higher numeral than Table VI.  38 C.F.R. § 4.86(a).  Applying these findings to Table VII corresponds to a 0 percent rating.

The May 2011 audiometric evaluation reveals Level I hearing acuity in the right ear and Level III hearing acuity in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating. 

In consideration of the above, the Board finds that an initial schedular rating in excess of 0 percent is not warranted for the Veteran's service-connected left ear hearing loss disability.  As such, VA regulations regarding paired organs do not apply.  38 C.F.R. § 3.383(a)(3) (2014).


Extraschedular Rating

According to 38 C.F.R. § 3.321(b)(1) (2014), ratings are to be based as far as practicable the upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

As the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) have been completed, namely, referral of the case to the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation in the first instance, the case has been returned to the Board for its review. 

As noted by the Court in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating was not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director for review, the appellant may "continue[] to appeal the extraschedular rating aspect of this claim").

The Board will resolve reasonable doubt in the Veteran's favor and award a 10 percent extraschedular rating for the service-connected left ear hearing loss disability. 

Initially, the Board finds that the schedular criteria are not adequate to rate the Veteran's left ear hearing loss disability.  Evidence in support of this finding are the Veteran's written statements and September 2007 testimony, and May 2011 VA audiological examination report reflecting that he had voluntarily retired from his long-term employment (35 years) as a licensed respiratory therapist at a local VA Medical Center because of his inability to hear breath sounds through his scope.  The Veteran has argued that because of his left ear hearing loss, he could not tell if he had successfully intubated a patient while performing his work as a respiratory therapist, so he took a job installing medical dispensing machines for a local pharmacy.  (See September 2007 Transcript (T.) at pg. 36 and May 2011 VA audiological examination report).  A May 2011 VA examiner agreed with the Veteran and opined that he would have difficulty tracking sounds through his scope.  The May 2011 VA examiner also determined that although the Veteran would be able to understand speech fairly well in quiet situations with good eye contact and interpersonal distance, it would affect his ability to communicate in work environments that were noisy or had competing speakers.  The VA examiner maintained that the Veteran would have difficulty localizing sound sources and detecting certain high-pitched indicators.  (See May 2011 VA examination report at pg. 7).  See Martinak v. Nicholson,  21 Vet. App. 447 (2007).

Evidence against a finding that the scheduler criteria are not adequate to rate the Veteran's left ear hearing loss disability includes the Director of Compensation and Pension Service's October 2012 opinion.  In an administrative review issued on October 3, 2012, the Director of Compensation and Pension Service reviewed the record and concluded that the evidence presented did not demonstrate that the symptomatology consistently associated with the Veteran's left ear hearing loss presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render practice the application of the regular scheduler standards.  (See October 2012 administration opinion, prepared by the Director of Compensation and Pension Service). 

As noted, in June 2012, Board referred this matter to the Director, thereby concluding that the evidence in this case demonstrated such an exceptional disability picture that the available noncompensable disability rating was inadequate. Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  That is, the Board essentially found that the rating criteria did not reasonably describe the Veteran's disability level and symptomatology from his left ear hearing loss.  Notwithstanding the Director's denial of an extraschedular rating, the Board is not prohibited from reviewing the matter and reaching a different conclusion. 

In light of the foregoing, the Board will resolve reasonable doubt in favor of the Veteran and find that the scheduler criteria are not adequate to rate the additional impairment associated with his left ear hearing loss disability.  The Board next finds that the evidence is at least in equipoise on the question of whether the Veteran's left ear hearing loss disability caused marked interference with his former employment as a respiratory therapist.  The Board notes that the above-cited May 2011 VA examiner opined that the Veteran's left ear hearing loss disability would not "preclude gainful employment."  However, and has noted by the Court in its Memorandum Decision, in order to obtain an extraschedular rating under § 3.321, a claimant need not demonstrate that he is totally unemployable; he need only demonstrate marked interference with employment.  (See Court's October 2014 Memorandum decision, quoting Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The May 2011 VA examiner also echoed the Veteran's contention that because of his left ear hearing loss disability, he had difficulty tracking sounds through his scope during the course of his employment as a respiratory therapist.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left ear hearing loss disability has resulted in marked interference with employment. 

The Board further finds that, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating of 10 percent, but no greater than 10 percent, for left ear hearing loss for the entire period of the rating on appeal.  In assigning the extraschedular rating of 10 percent in this case, the Board notes and has applied VA's general rating principles that urge recognition of the actual additional impairment caused by a service-connected disability.  38 C.F.R. § 4.21 (2013) (rating regulations do not require that all cases show all findings specified by the Rating Schedule; coordination of rating with impairment of function is expected in all instances).  In this particular case, while the evidence supports a finding of marked interference with this Veteran's employment, the interference in this case is limited to some degree of inability to perform specific functions in his position as a respiratory therapist or in noisy work environments.  However, the evidence does not include quantifiable monetary loss or job position changes to show more interference with employment than would be recognized by a 10 percent extraschedular rating. 

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent extraschedular rating for a left ear hearing loss disability, but no higher, have been approximated for the entire rating period.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b).  


ORDER

Entitlement to an initial compensable rating for hearing loss of the left ear on a schedular basis is denied.

An extraschedular evaluation of 10 percent for a left ear hearing loss disability is granted, subject to controlling regulations applicable to the payment of monetary benefits.

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


